DETAILED ACTION
This Action is in response to Applicant’s filed on 06/13/2019. Claims 1-19 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on December 21, 2020 as modified by the preliminary amendment filed on August 24, 2021.  Claims 1-21 are now pending in the present application. 
Allowable Subject Matter
Claims 1-21, are allowed.
Regarding to claim 1, 19, 20 and 21 the best prior art found during the prosecution of the application, Sclicht et al. US Patent Application No.:( US 2010/0142445 Al) hereinafter referred as Sclicht. Sclicht discloses the plurality of mobile devices interact as nodes in a mobile ad hoc network and in which packets are IP routable to each of the devices independent of fixed infrastructure elements; and routing data packets through the mobile ad hoc network, wherein the method is directed at an academic campus environment. The used mobile ad-hoc networks may have a number of issues with respect to network quality of service, such as application routing-focused communication without the ability to provide service-level agreements for quality-of-service, providing only unicast services, link-focused power control, providing a single data rate only, providing contention-based access, focused on military or public safety applications, congestion and dynamic and unpredictable latency, and the like. The receiver nodes belonging to the multicast group flood the entire network with Join Request Packets (JRP's). When the JRP's are received by nodes sourcing multicast data, Join Table Packets (JTP's) are transmitted back towards the receiver nodes through the same paths of the JRP's. The nodes that are part of the path between receivers and senders are designated as Forwarders in the Forwarding Group for that multicast group's traffic. The providing location estimates of neighboring nodes to each node in the network and facilitating adaptive control of transmission power of a node based on location of the node. The node with high priority data packets may be granted preferred channel access over a node containing lower priority data. Multiple routes between source and destination may be set up to allow high priority data to take the quickest, most direct path, while lower priority data may take a longer path in order to balance network load across the topology. However, Sclicht fail to teach the method for determining a position of a plurality of transmitting nodes. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the generation of a plurality of transmission quality coefficients using the plurality of data packets, each transmission quality coefficient indicative of a quality of transmission between a given pair of transmitting nodes; determining a corresponding plurality of transmission scores using the generated plurality of transmission quality coefficients and data associated with each of the plurality of transmitting nodes, each transmitting score associated with two corresponding transmitting nodes; estimating a distance between each pair of transmitting nodes using the telecommunication application, wherein the estimating of the distance between each pair of transmitting nodes is performed using a corresponding transmission score and a lookup table; generating an estimation of a position of the plurality of transmitting nodes using the plurality of estimated distances; providing the generated estimation of the position of the plurality of transmitting nodes; and wherein the lookup table associates a transmission score with a corresponding distance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642